Campbell, J.
Plaintiffs sued defendant for not carrying-out an agreement to furnish them with shingles.
The agreement made by Morehouse was to “ sell to said Baker & Murray all the shingles made by him at his shingle mill out of his own timber, and his one-half made from Seaman’s timber, in the township of Colfax, during the year 1880.” The contract contained some provisions as to size, quality, and handling, and payment of price, which do not become material.
As the case was given to the jury they must have found that all the shingles made by Morehouse out of his own timber, and out of his half of Seaman’s timber, in Colfax, were delivered.
The court below refused to allow parol evidence that it was agreed the mill should be kept running continuously and that shingles should be made from timber in other towns also. The whole ground of complaint seems to have been the failure to do this.
The contract contains no such agreement, and the parties were governed by their written agreement.
There was no error in the rulings, and. the judgment must be affirmed with costs.
Cooley and Marston, JJ. concurred.